Court of Appeals
of the State of Georgia

                                                 February 08, 2019
                                        ATLANTA,____________________

The Court of Appeals hereby passes the following order:

A19D0274. CARLOS            A.    BERMUDEZ            v.   US      BANK        NATIONAL
    ASSOCIATION.

      Carlos A. Bermudez filed this application for discretionary appeal from the
magistrate court’s January 3, 2019 order granting a writ of possession. We, however,
lack jurisdiction.
      As a general rule, “[t]he only avenue of appeal available from [a] magistrate
court judgment is provided by OCGA § 15-10-41 (b) (1), which allows for a de novo
appeal to the state or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406
SE2d 225) (1991). If the party is then aggrieved by the decision of the state or
superior court, an application for discretionary appeal may be filed in this Court. See
OCGA § 5-6-35 (a) (1), (11). However, this Court may only address magistrate court
matters that already have been reviewed by the state or superior court. See Handler,
199 Ga. App. at 751; Westwind Corp. v. Washington Fed. S & L Assn., 195 Ga. App.
411, 411 (1) (393 SE2d 479) (1990). Accordingly, we lack jurisdiction to consider
this application for discretionary appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                         02/08/2019
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.